Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146763(59)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  HEATHER LYNN HANNAY,
           Plaintiff-Appellee,                                      SC: 146763
  v                                                                 COA: 307616
                                                                    Court of Claims: 09-000116-MZ
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ___________________________________/

         On order of the Chief Justice, the motion of the Michigan Municipal Risk
  Management Authority to file an amicus curiae brief in this matter is GRANTED. The
  amicus brief must be filed within 21 days after the brief of plaintiff-appellee is filed or
  the time for doing so has expired. MCR 7.306(D)(1).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 27, 2013
                                                                               Clerk